Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 1 of 19




               Exhibit 19
       Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 2 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Rio Tinto plc,

Plaintiff,
                                                         Civil Action No. 14-cv-3042 (RMB)
V.



Vale S.A., Benjamin Steinmetz, BSG
Resources Limited, BSG Resources (Guinea)                PLAINTIFF'S FIRST SET OF
Ltd. aka BSG Resources Guinee Ltd, BSGR                  DOCUMENT REQUESTS TO VALE S.A.
Guinea Ltd. BVI, BSG Resources Guinee
SARL aka BSG Resources (Guinea) SARL aka
VBG-Vale BSGR Guinea, Frederic Cilins,
Michael Noy, Avrahain Lev Ran, Mamadie
Toure, and Mahrnoud Thiam,

Defendants.



          Pursuant to Federal Rule of Civil Procedure 34(b), Plaintiff Rio Tinto plc demands that

Defendant Vale S.A. produce the following articles, documents, or things for inspection and

copying on or before July 30, 2014 at the offices of Quinn Emanuel Urquhart & Sullivan, LLP,

777 6th Street NW, 11th Floor, Washington, D.C. 20001, United States. The documents

requested for discovery and inspection are to be produced according to the definitions and

instructions herein.

                                                    DEFINITIONS

          As used herein, the following terms shall have the meanings indicated below:

          1.            "Any," "any," and "each" shall be construed as encompassing any and all.

          2.            "BSGR" includes BSG Resources Limited, BSG Resources (Guinea) Ltd. aka

BSG Resources Guinee Ltd, BSGR Guinea Ltd. BVI, BSG Resources Guinee SARL aka BSG

Resources (Guinea) SARL, and any officer, director, employee, partner, corporate parent,

subsidiary, agent, representative, consultant or affiliate of any of the foregoing.

00630.35073/0089985.3                                    1
       Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 3 of 19



         3.         "Communication" means the transmittal of information (in the form of facts,

ideas, inquiries or otherwise).

         4.         "Concerning" means relating to, referring to, describing, evincing, or constituting.

         5.         "Concession" refers to the mining concession awarded to Rio Tinto in Decree No.

2006/041./PRG/SGG on March 30, 2006 by the Government of Guinea, and includes what is

known as Blocks 1, 2, 3 and/or 4.

          6.        "CTRTCM" refers to Comite Technique de Revue des Titres et Conventions

Miniers, the Technical Committee of the Government of Guinea in charge of reviewing mining

titles and contracts in Guinea.

          7.        "Defendant" includes Vale S.A., Benjamin Steinmetz, BSG Resources Limited,

BSG Resources (Guinea) Ltd. aka BSG Resources Guinee Ltd, BSGR Guinea Ltd. BVI, BSG

Resources Guinee SARL aka BSG Resources (Guinea) SARL aka VBG-Vale BSGR Guinea,

Frederic Cilins, Michael Noy, Avraham Lev Ran, Mamadie Toure, and Mahmoud Thiam.

          S.            "Document(s)" is defined to be synonymous in meaning and equal in scope to the

usage of the term "documents or electronically stored information" in

Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a separate document within the

meaning of this term.

          9.            "Including" means "including but not limited to" and "including without

limitation."

          10.           "Lawsuit" means the litigation referred to in the above caption, Civil Action No.

14-cv-3042 (RMB) in the United States District Court for the Southern District of New York.




OOG3O.35O73/0089985.3                                    2
       Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 4 of 19



          11.        "Onyx Financial Advisors" refers to Onyx Financial Advisors UK Limited and its

officers, directors, employees, partners, corporate parent, subsidiaries, agent, representative,

consultant, or affiliates.

          12.        "Person" means any natural person or any legal entity, including, without

limitation, any business or governmental entity or association.

          13.        "Relating to" means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally, or logically connected to, in whole or in part, the stated

subject matter.

          14.            "Rio Tinto" includes Plaintiff Rio Tinto plc and its officers, directors, employees,

partners, corporate parent, subsidiaries, or affiliates.

           15.           "Rio Tinto Data Room" refers to the controlled-access computer database

established in November 2008 to facilitate Vale's due diligence process in connection with a

potential joint venture, partnership, investment agreement, or other arrangement with Rio Tinto

regarding Simandou or a potential acquisition of some or all of Rio Tinto's Concession. "Data

Room Materials" includes every Document that could be accessed in the Rio Tinto Data Room.

           16.           "Simandou" refers to the Simandou Range in the Nzerekord Region of

southeastern Guinea, and includes the Concession.

           17.           "Steinmetz" refers to Defendant Benjamin "Beny" Steinmetz and any employee,

agent, representative, or consultant of Defendant Benjamin "Beny" Steinmetz.




00630.351)73/0089985.3                                     3
       Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 5 of 19



          18.       "Vale" includes Defendant Vale S.A. and its officers, directors, employees,

partners, corporate parent, subsidiaries, agents, representatives, consultants, or affiliates.

          19.       "Vale-BSGR Transaction" refers to the transaction announced on April 30, 2010

whereby Vale acquired a stake to develop Blocks 1. and 2 of Simandou.

          20.       "VBG" refers to Defendants Vale BSGR Limited aka BSG Resources (Guinea)

Ltd. aka BSG Resources Guinee Ltd, BSG Resources Guinee SARL aka BSG Resources

(Guinea) SARL aka VBG-Vale BSGR Guinea, and BSGR Guinea Ltd. BVI, and any officer,

director, employee, partner, corporate parent, subsidiary, agent, representative, consultant or

affiliate of any of the foregoing.

          21.       "You" and "Your" includes Vale S.A. and its, officers, directors, employees,

partners, corporate parent, subsidiaries, agents, representatives, consultants or affiliates.

          22.       "Zogota Project" refers to the four exploration permits awarded to BSGR

covering a total surface area of 2,047 square kilometers in the Beyla, Macenta, N'Zdrdkored and

Yomou prefectures, registered on the Guinean Register of Mining Titles under No.

A2006/023/DIGM/CPDM under Ministerial Order No. A2006/706/MMG/SGG of February 6,

2006, and the base agreement dated December 16, 2009 granted on the "Zogota" zone, covering

a total surface area of 1,024 square kilometers in the Beyla, Macenta, N'Zerdkore6 and Yomou

prefectures, registered on the Guinean Register of Mining Titles under No. A

2010/171/DIGM/CPDM under the March 19, 2010 Presidential Decree No.

D2010/024/PRG/CNDD/SGG.




00630.3507316099985.3                                4
       Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 6 of 19



                                            INSTRUCTIONS

          1.         Unless otherwise indicated, the documents requested in this Notice include all

documents in Your possession, custody, or control. Without limiting the meaning of the terms

"possession, custody, or control" as used in the preceding sentence, a document is in Your

possession, custody, or control if You have actual possession or custody of the document, or the

right to obtain the document or a copy thereof upon demand from one or more of Your

employees, representatives, agents, independent contractors, consultants, attorneys, accountants,

auditors, or any other person or public or private entity that has actual physical possession.

          2.         Unless otherwise stated in a specific request, these requests seek responsive

information and documents authored, generated, disseminated, drafted, produced, reproduced,

received, obtained, or otherwise created or distributed, relating to, or in effect during the period

January 1, 2005 to the present.

          3.         If you object to any of these document requests, state in writing with specificity

the grounds of your objection. Any such objection must comply with Fed. R. Civ. P. 34. If you

object to a particular portion of any document request, you shall respond to any other portions of

such document request as to which there is no objection and state with specificity the grounds of

the objection.

          4.         If you withhold any Communication, Document or part thereof that is responsive

to any of these document requests on grounds of attorney-client privilege, attorney work-product

doctrine or any other privilege, doctrine or basis whatsoever, state in writing with specificity:

                         a.   the date of the Document or Communication;

                         b.   the type, title and subject matter of the Document or Communication
                              sufficient to assess whether the assertion of privilege is valid;

                         c.   the name of the Person or Persons who prepared or signed the Document
                              or engaged in the Communication;

00630.35073101089985.3                                5
       Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 7 of 19



                    d.         the names and positions of any recipients of the Document or
                               Communication;

                    e.         each Person now in possession of the original or a copy of the Document
                               or Communication;

                    f.         the particular privilege, doctrine, or other basis for withholding the
                               Document or Communication; and

                    g.         the grounds for applying such privilege, doctrine or other basis to the
                               Document or Communication withheld,

         5.         With respect to the documents produced, You shall produce them as they are kept

in the usual course of business.

          6.        Electronically stored information ("ESI") should be produced in its native format

with all metadata preserved and intact, or pursuant to an agreement with Rio Tinto on the form of

production of ESI.

          7.        Documents shall be produced on a rolling basis as they become available.

          8.        Selection of documents from files and other sources, and the numbering of such

documents, shall be performed in such a manner as to ensure that the source of each document

may be determined, if necessary.

          9.            File folders with tabs or labels, or directories of files identifying documents, must

be produced intact with such documents.

          10.           Pursuant to Fed. R. Civ. P. 34, you must produce entire documents including

attachments, enclosures, cover letters, memoranda, and appendices. Documents not otherwise

responsive to this request are to be produced if such Documents are attached to, or enclosed with,

any Document that is responsive. Examples of such Documents include email attachments,

routing slips, transmittal memoranda or letters, comments, evaluations, or similar Documents. In

the case of email attachments, if either the email or any of its attachments is responsive, produce

the email and all of the corresponding attachments.

00630.35073/0089985.3                                     6
      Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 8 of 19



         Ii.       A document with handwritten, typewritten or other recorded notes, editing marks,

or other revisions is not and shall not be deemed to be identical to one without such

modifications, additions, or deletions. The term "original" includes the file copy or copies of any

document if there is no actual original.

         12.       The singular includes the plural and vice versa, except as the context may

otherwise require; reference to any gender includes the other gender; the words "and" and "or"

shall be construed as either conjunctive or disjunctive in such manner as will broaden the scope

of any request for production; the word "all" means "any and all"; the word "any" means "any

and all"; and the word "including" means "including without limitation."

          13.      If you cannot respond fully to a document request after exercising due diligence

to secure the information requested, or do not have information responsive to any part of a

document request, you must so state and describe in full your efforts to obtain the information

requested, and respond to the document request to the fullest extent possible. If a qualified

response to a document request must be given, you shall respond to the document request as

directly and fully as possible and state fully the reason that such qualification is necessary.

          14.          If Your response to a particular request is a statement that You lack the ability to

comply with that request, You must specify whether the inability to comply is because the

particular item or category of information never existed, has been destroyed, has been lost,

misplaced, or stolen, or has never been, or is no longer, in Your possession, custody, or control,

in which case the name and address of any person or entity known or believed by You to have

possession, custody, or control of that information or category of information must be identified.

          15.          If the identity of documents responding to a document request is not known, then

that lack of knowledge must be specifically indicated in the response. If any information



0063035073/0089985.3                                     7
       Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 9 of 19



requested is not in your possession, but is known or believed to be in the possession of another

Person, then identify that Person and state the basis of your belief or knowledge that the

requested information is in such Person's possession.

          16.        These document requests shall be deemed continuing, so as to require further and

supplemental responses in accordance with Rule 26(e) of the Federal Rules of Civil Procedure.

All responses to the document requests shall comply fully in all respects with the requirements of

the Federal Rules of Civil Procedure.

                                    REQUESTS FOR PRODUCTION

REQUEST NO. 1.

          All Documents and Communications relating to (a) Your interest in acquiring Simandou;

(b) the value of Simandou; (c) the quality of iron ore from Simandou; (d) market assessments of

Simandou; and (e) Your efforts to acquire Simandou or a portion thereof.

REQUEST NO.2.

          All Documents and Communications by, between, or among any of the Defendants

relating to the matters alleged in the Complaint.

REQUEST NO.3.

           All Documents and Communications concerning a potential joint venture, partnership,

investment agreement, or other arrangement with Rio Tinto regarding its Concession, or a

potential acquisition of some or all of Rio Tinto's Concession.

REQUEST NO.4.

           All Documents and Communications prepared, collected, reviewed, or considered in the

course of evaluating Rio Tinto's Concession or negotiating an arrangement or transaction with

Rio Tinto regarding the Concession,



(lU&3O.35(173I(O89985.3                               8
     Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 10 of 19



REQUEST NO.5.

         All Documents and Communications concerning internal and external communications

discussing, summarizing, or otherwise concerning the Documents reviewed in evaluating Rio

Tinto's Concession or negotiating an arrangement or transaction with Rio Tinto regarding the

Concession.

REQUEST NO. 6.

         All Documents and Communications concerning the preparation for and attendance at

meetings or discussions with Rio Tinto regarding the Concession, including travel to New York

and Guinea to evaluate the Concession, or negotiate an arrangement or transaction with Rio

Tinto regarding the Concession, and any related correspondence.

REQUEST NO.7.

          All Documents and Communications concerning Your views, opinions, analyses, and

conclusions regarding the validity of Rio Tinto's Concession.

REQUEST NO. 8.

          All Documents and Communications prepared, collected, reviewed, or considered in the

course of determining the price You offered to pay for Rio Tinto's Concession prior to gaining

access to the Rio Tinto Data Room.

REQUEST NO.9.

          All Documents and Communications concerning the decision to cease negotiating a joint

venture, partnership, investment agreement, or other arrangement regarding Rio Tinto's

Concession.




00030.35073/6089985.3                           9
      Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 11 of 19



KE
A QUEST NO. 10.

         All Documents and Communications concerning any meetings or discussions with Rio

Tinto regarding Rio Tinto's Concession.

REQUEST NO. 11.

         All Documents and Communications between You and any Defendant regarding Rio

Tinto's Concession.

REQUEST NO. 12.

         All Documents and Communications concerning the materials, information, documents,

and other data You reviewed in the Rio Tinto Data Room, including, Documents concerning:

geology, mining, transport, modeling and mapping, resource estimates, exploration data,

suitable mining methods, drilling operations, processing, logistics, the Transguinean Railway,

any Guinean passenger rail, the usage of railways and ports in Liberia, and/or the confidential

nature of the Data Room Materials.

REQUEST NO. 13.

          All Documents and Communications concerning any Communication regarding

Simandou between Your directors, officers, employees, representatives, agents, or consultants

and (a) any Defendant; (b) Ibrahima Tourd; (c) Moussa Dadis Camara; (d) Lansana Conte;

(e) Pentler Holdings; (f) Nysco Management Corporation; (g) The Beny Steinmetz Group;

(h) Onyx Financial Advisors; (i) Matinda and Co. Limited; (j) Marc Struik; (k) Yossie Tchelet;

(1) Dag Cramer; (m) Sandra Merloni-Horemans; (n) David Trafford; (o) Asher Avidan; and/or

(p) Patrick Saada,




00630.35073/6089985.3                          10
      Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 12 of 19



REQUEST NO. 14.

          Al! Documents and Communications concerning any internal or external Communication

among Your directors, officers, employees, representatives, agents, consultants, and/or any third

party, relating to Simandou and concerning (a) any Defendant; (b) Ibrahima Toure; (c) Moussa

Dadis Camara; (d) Lansana Conte; (e) Pentler Holdings; (f) Nysco Management Corporation;

(g) The Beny Steinmetz Group; (h) Onyx Financial Advisors; (i) Matinda and Co. Limited;

(j) Marc Struik; (k) Yossie Tchelet; (1) Dag Cramer; (m) Sandra Merloni-Horemans; (n) David

Trafford; (o) Asher Avidan; and/or (p) Patrick Saada.

REQUEST NO. 15.

           All Documents and Communications concerning any transfer of any gifts or anything else

of value, including the origin and destination of wire transfers, cash payments, and any other

payments, between You and (a) any Defendant; (b) Ibrahima Toure; (c) Moussa Dadis Camara;

(d) Lansana Conte; (e) Pentler Holdings; (f) Nysco Management Corporation; (g) The Beny

Steinmetz Group; (h) Onyx Financial Advisors; (i) Matinda and Co. Limited; (j) Marc Struik;

(k) Yossie Tchelet; (1) Dag Cramer; (m) Sandra Merloni-Horemans; (n) David Trafford; (o)

Asher Avidan; and/or (p) Patrick Saada.

REQUEST NO. 16.

           All Documents and Communications concerning any transfer of any gifts or anything else

of value, including the origin and destination of wire transfers, cash payments, and any other

payments, between any Defendant and (a) any other Defendant; (b) Ibrahima Toure; (c) Moussa

Dadis Camara; (d) Lansana Conte; (e) Pentler Holdings; (f) Nysco Management Corporation;

(g) The Beny Steinmetz Group; (h) Onyx Financial Advisors; (i) Matinda and Co. Limited;




lll)G30.35073!(i{1899853                          I.I.
      Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 13 of 19



(j) Marc Struik; (k) Yossie Tchelet; (1) Dag Cramer; (in) Sandra Merloni-Horemans; (n) David

Trafford; (o) Asher Avidan; and/or (p) Patrick Saada.

REQUEST NO. 17.

          All Documents and Communications discussing information, statements, allegations or

rumors of bribery and/or corruption by BSGR and/or Steinmetz.

REQUEST NO. 18.

          All Documents and Communications concerning BSGR's and Steinmetz's interest in, or

desire to gain an interest in, Rio Tinto's Concession.

REQUEST NO. 19.

          All Documents and Communications concerning information, statements, allegations or

rumors that Steinmetz and/or BSGR was looking for a partner to invest in and help develop

Blocks 1 and 2 of Simandou.

REQUEST NO. 20.

          All Documents and Communications You prepared, collected, reviewed, or considered in

the course of considering, evaluating, negotiating, and performing due diligence on a joint

venture, partnership, investment agreement, or other arrangement with BSGR, Steinmetz, or

both, regarding Simandou.

REQUEST NO. 21.

           All Documents and Communications concerning internal and external communications

discussing, summarizing, or otherwise concerning the Documents reviewed in the course of

considering, evaluating, negotiating, and performing due diligence on a joint venture,

partnership, investment agreement, or other arrangement with BSGR, Steinmetz, or both,

regarding Simandou.



(i)630.35073/6O89985.3                            12
     Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 14 of 19



REQUEST NO. 22.

         All Documents and Communications concerning any due diligence conducted by Cleary

Gottlieb Steen & Hamilton LLP in connection with the Vale-BSGR Transaction,

REQUEST NO. 23.

         All Documents and Communications concerning any due diligence conducted by Clifford

Chance LLP in connection with the Vale-BSGR Transaction.

REQUEST NO. 24.

         All Documents and Communications concerning any due diligence conducted by

Nardello & Co. in connection with the Vale-BSGR Transaction,

REQUEST NO. 25.

         All Documents and Communications concerning any due diligence conducted by any

third parties in connection with the Vale-BSGR Transaction.

REQUEST NO. 26.

          All Documents and Communications concerning Your anti-corruption policies, training,

and procedures, and any efforts to comply with any of the foregoing regarding Simandou.

REQUEST NO. 27.

          All Documents and Communications concerning a purported lawsuit being brought in the

High Court of London against Rio Tinto, George Soros and Global Witness relating to

Simandou, as reported on June 1, 2014 by The Sunday Times.

REQUEST NO. 28.

          All Documents and Communications concerning the preparation for and attendance at

meetings or discussions involving You and BSGR, Steinmetz, or both, regarding Simandou, and

any related correspondence.



00630.3507310089985.3                           13
     Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 15 of 19



REQUEST NO. 29.

         All Documents and Communications prepared in connection with the execution of the

Vale-BSGR Transaction.

REQUEST NO. 30.

         All Documents and Communications concerning the retention of and/or termination of

Clifford Chance LLP, Cleary Gottlieb Steen & Hamilton LLP, and/or Nardello & Co. in the

Vale-BSGR Transaction.

REQUEST NO. 31.

         All Documents and Communications concerning travel in connection with the

consideration, evaluation, negotiation, or execution of the Vale-BSGR Transaction, including

any itineraries, records or receipts in connection to the same.

REQUEST NO. 32.

         All Documents and Communications concerning travel in connection with the

consideration, evaluation, or negotiation of a potential joint venture, partnership, investment

agreement, or other arrangement with Rio Tinto regarding its Concession, or a potential

acquisition of some or all of Rio Tinto's Concession, including any itineraries, records or

receipts in connection to the same.

REQUEST NO. 33.

          All Documents and Communications shared with BSGR, Steinmetz, or both, taken from,

based on, derived form, or relating to any Document in the Rio Tinto Data Room.

REQUEST NO. 34.

          All Documents and Communications concerning Your consideration of whether to share

documents from the Rio Tinto Data Room with BSGR and/or Steinmetz.



00630.35073!0089985,3                              14
      Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 16 of 19



REQUEST NO. 35.

          All Documents and Communications concerning what You shared with BSGR and/or

Steinmetz from the Rio Tinto Data Room.

REQUEST NO. 36.

          All Documents and Communications concerning the transfer of money between Vale and

BSGR in connection with the Vale-BSGR Transaction, including the origin and destination of

wire transfers, cash payments, and any other payments.

REQUEST NO. 37.

          All Documents and Communications concerning Fabio Barbosa's involvement with

Simandou, the Vale-BSGR Transaction, and the circumstances under which he resigned from

Vale.

REQUEST NO. 38.

           All Documents and Communications concerning Roger Agnelli's departure from Vale

that mentions Simandou, the Vale-BSGR Transaction, BSGR, or Steinmetz.

REQUEST NO. 39.

           All Documents and Communications concerning whether BSGR's rights to Blocks 1 and

2 might be subject to rescission or annulment.

REQUEST NO. 40.

           All Documents and Communications concerning the Vale Day presentation Vale made

regarding Simandou on October 18, 2010, including drafts and supporting documentation for the

presentation, and transcripts from the meeting.

REQUEST NO. 41.

            All Documents and Communications concerning or exchanged with any governmental



 00{i30.35073/6089985.3                           15
     Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 17 of 19



entity including the Government of Guinea (and the CTRTCM), the United Kingdom's Serious

Fraud Office, the U.S.'s Department of Justice, Securities and Exchange Commission, or Internal

Revenue Service, France, and Switzerland regarding Simandou and the Vale-BSGR Transaction.

REQUEST NO. 42.

         All Documents and Communications concerning Simandou and the Vale-BSGR

Transaction provided or produced to any governmental entity, including the Government of

Guinea (and the CTRTCM), the United Kingdom's Serious Fraud Office, the U.S.'s Department

of Justice, Securities and Exchange Commission, or Internal Revenue Service, France, and

Switzerland.

REQUEST NO. 43.

         All Documents and Communications exchanged between and among any Vale director,

officer, employee, representative, agent, or consultant, or between any of the foregoing and any

third party, regarding the destruction of documents relating to (a) any Defendant; (b) Simandou;

(c) the Zogota Project; (d) the Vale-BSGR Transaction; (e) the Government of Guinea (and the

CTRTCM), its departments, agencies or instrumentalities; (f) any official, director, employee,

agent, or representative of the Government of Guinea, its departments, agencies, or

instrumentalities; (g) Rio Tinto; (h) Pentler Holdings; (i) Nysco Management Corporation;

(j) The Beny Steinmetz Group; (k) Onyx Financial Group; and/or (1) Matinda and Co. Limited.

REQUEST NO. 44.

          All Documents and Communications relating to Simandou concerning geological data,

studies, analyses, plans, or other documentation prepared, provided to or received by You.




00630.35073/0089985.3                           16
      Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 18 of 19



REQUEST NO. 45.

         All Documents and Communications concerning mining data and studies relating to

Simandou prepared, provided to or received by You.

REQUEST NO. 46.

          All Documents and Communications concerning rail transportation that relate to

Simandou prepared, provided to or received by You.

REQUEST NO. 47.

          All Documents and Communications concerning port data and studies relating to

Simandou prepared, provided to or received by You.

REQUEST NO. 48.

          All Documents and Communications concerning the Transguinean Railway or data,

studies, and plans for a transguinean railway prepared, provided to or received by You.

REQUEST NO. 49.
          All Documents and Communications concerning a passenger railway or data, studies, and

plans for a passenger railway relating to Simandou prepared, provided to or received by You.

REQUEST NO. 50.

All Documents and Communications concerning data, studies, and plans regarding using ports in

Liberia in connection with Simandou prepared, provided to or received by You.




 00630.3507316089985.3                           17
      Case 1:20-mc-00212-AJN Document 31-19 Filed 06/26/20 Page 19 of 19



Dated:              Washington, D.C.        QUINN EMANUEL URQUHART
                    June 30, 2014           & SULLIVAN, LLP

                                                 ti   C..a. Ltij
                                            William A. Burc z
                                            Michael J. Lyle
                                            Eric C. Lyttle
                                            Stephen M. Hauss
                                            777 6th Street, NW, 11th Floor
                                            Washington, D.C. 20001
                                            Telephone: (202) 538-8000
                                            Facsimile: (202) 538-8100
                                            williamburck@quinnemanuel.com
                                            mikelyle@quinnemanuel.com
                                            ericlyttle@quinnemanuel.com
                                            stephenhauss@quinnemanuel.com

                                            Attorneys for Rio Tinto plc




00630.35073/6089985.3                  18
